o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-129056-16 uil the honorable james b renacci member u s house of representative sec_1 park center drive suite wadsworth ohio dear representative renacci i am responding to your letter dated date on behalf of your constituent --------------------------- requested your assistance in determining whether unused funds in a flexible_benefit_plan default to the u s treasury when a business ceases operations you have asked whether this is true and if so how he can claim those funds ---------------- ------------------ flexible benefit plans like the plan sponsored by former employer the flex plan are subject_to requirements under sec_125 of the internal_revenue_code the code sec_125 of the code does not require that unused funds revert to the u s treasury when the employer ceases operations and the plan terminates in addition how unused funds are disposed of when the plan terminates would depend on what the plan document provides about plan termination and the facts and circumstances at that time proposed treasury regulations under sec_125 of the code however do set forth rules on the use of unused amounts forfeited by a plan participant with respect to an ongoing plan proposed sec_1 o enclosed provides that forfeitures may be retained by the employer maintaining the plan or if not retained by the employer used to defray plan expenses returned to employees that is current participants and allocated on a reasonable and uniform basis based on for example contributions and not on claims experience conex-129056-16 from the information that you provided to us during the months he was employed in ---- ------- ---------------- employer according to the flex plan’s summary_plan_description health care expenses_incurred on or before termination of employment could be reimbursed deposited money into the flex plan sponsored by his former had unused funds in his flex plan account when his employment ---------------- terminated but he did not have unreimbursed health care expenses as of that date your letter states that the flex plan document provided that any unused funds reverted to the plan to pay plan administrative expenses wrote that he was told that because his former employer went out of business unused funds defaulted to the u s treasury ---------------- it appears from the information you provided to us that unused funds in the flex plan are forfeited upon an employee’s termination of employment unless the employee had reimbursable health care expenses on or before the termination and submitted a claim within days this is consistent with proposed sec_1 a i and iii enclosed which together provide that a plan is prohibited from reimbursing health care expenses_incurred after an employee terminates employment and no longer participates in the plan as noted above how unused funds are disposed of when the plan terminates would depend on what the plan document provides about plan termination and the facts and circumstances at that time i hope this information is helpful if you need additional information please contact --------------------- ---------------------- ---------------------- or me at at sincerely victoria a judson associate chief_counsel tax exempt and government entities enclosure
